ETHRIDGE, Chief Justice:
ON MOTION TO RETAX COSTS
Appellant moves to disallow fees claimed by the chancery clerk for thirty-three pages of the record, on the ground that they were not material to the appeal. However, appellant is estopped to make that assertion. Her designation of record to the court reporter and chancery clerk particularized certain items and then stated that it was appellant’s intention to include all matters in the record pertinent to the issues. Hence that part of the motion requesting disallowance of the clerk’s fees for thirty-three pages is overruled.
Appellant also moves to retax the costs of the clerk for transcribing certain parts of the record, with an attached certificate by a disinterested court reporter from another district that the total number of words in the clerk’s transcript is slightly more than one-third of that reflected in the *875clerk’s certificate. Including the thirty-three pages as properly in the record, the correct costs of the clerk for transcribing his part of the record is $62.05 rather than $100.05. Accordingly, the motion to re-tax costs is sustained in part, and the clerk’s bill of costs for transcribing the records in his office is reduced from $100.05 to $62.05, a difference of $38.00.
Motion to retax costs overruled in part and sustained in part.
All Justices concur.